     Case 2:19-cv-02039-TLN-CKD Document 19 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                               No. 2:19-cv-02039-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    U.S. IMMIGRATION, et al.,
15                       Defendants.
16

17          Plaintiff Paul Nivard Beaton (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 28, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 17.) On June 8, 2020,

23   Plaintiff filed Objections to the Findings and Recommendations. (ECF No. 18.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

27   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

28   findings of fact to which no objection has been made, the Court assumes its correctness and
                                                       1
     Case 2:19-cv-02039-TLN-CKD Document 19 Filed 06/22/20 Page 2 of 2

 1   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 2   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 3   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4           Having carefully reviewed the entire file under the applicable legal standards, the Court

 5   finds the Findings and Recommendations to be supported by the record and by the magistrate

 6   judge’s analysis.

 7           Plaintiff’s objections are argumentative but lacking in any factual or legal basis. As the

 8   Findings and Recommendations note, the magistrate judge provided Plaintiff instructions on how

 9   to amend his complaint to state a cognizable claim on multiple occasions. (See ECF No. 17 at 2.)

10   Plaintiff’s continued failure to identify any factual allegations in support of his claims, however,

11   demonstrates that granting leave to amend a third time would be futile. Gardner v. Marino, 563

12   F.3d 981, 990 (9th Cir. 2009) (finding no abuse of discretion in denying leave to amend when

13   amendment would be futile). Therefore, Plaintiff’s objections are overruled.

14           Accordingly, IT IS HEREBY ORDERED that:

15           1. The Findings and Recommendations filed May 28, 2020 (ECF No. 17), are adopted in

16   full;

17           2. Plaintiff’s Second Amended Complaint is DISMISSED for failure to state a claim upon

18   which relief can be granted; and

19           3. The Clerk of the Court is directed to close this case.

20           IT IS SO ORDERED.
21   DATED: June 19, 2020

22

23

24
                                                              Troy L. Nunley
25                                                            United States District Judge

26
27

28
                                                        2
